   Case 2:19-mj-00181-RJK Document 1 Filed 03/19/19 Page 1 of 2 PageID# 1
                                                                         FILED
                     IN THE UNITED STATES DISTRICT COURT
                                                                       MAR 1 9 20t9
                     FOR THE EASTERN DISTRICT OF VIRGINIA

                                                                CLERK. U.S. DISTRICT COURT
                              NORFOLK DIVISION                          NORFOLK. VA


UNITED STATES OF AMERICA


      V.                                Case No.
                                        Court Date; March 22, 2019
KATIE C. KOHLER


                             CRIMINAL INFORMATION


                  (Misdemeanor) Violation Notice No. 7668908

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about March 16, 2019, at Naval Station Norfolk, Virginia, on

lands acquired for the use of the United States and within the special

maritime and territorial jurisdiction thereof, in the Eastern District of

Virginia, the defendant, KATIE C. KOHLER, did unlawfully drive and operate a

motor vehicle while under the age of twenty-one (21) and after illegally

consuming alcohol.

      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 18.2-266.1.)

                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney




                            By:
                                    Tames T. Cole
                                   /Special Assistant U.S. Attorney
                                    U.S. Attorney's Office
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA 23510
                                    Ph: (757) 441-6712
                                    Fax: (757) 441-3205
                                    James■ColeQusdoj.gov
   Case 2:19-mj-00181-RJK Document 1 Filed 03/19/19 Page 2 of 2 PageID# 2


                            CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.




                                            CL
                                    ^ames T. Cole
                                   Special Assistant U.S. Attorney
                                   U.S. Attorney's Office
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA 23510
                                   Ph; (757) 441-6712
                                   Fax: (757) 441-3205      i
                                   James.Cole@usdoi.gov




                                                     Ml
                                   Date
